Case 4:18-cv-04626 Document 1-2 Filed in TXSD on 12/10/18 Page 1 of 10




            Exhibit 2
     Case 4:18-cv-04626 Document 1-2 Filed in TXSD on 12/10/18 Page 2 of 10
                                                                                                       1112/2018 10:16 AM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 28750067
                                                                                                      By: Brianna Den mon
                                                                                               Filed: 11)2/2018 10:16 AM

                                      CAUSE NO. 201868623

CARLOS PERLA                                         IN THE DISTRICT COURT
      Plaintiff,

V.                                                   333TH JUDICIAL DISTRICT


UNITED AIRLINES, INC. a/k/a UNITED§
CONTINENTAL HOLDINGS AND          §
INTERNATIONAL ASSOCIATION OF §
MACHINISTS & AEROSPACE
WORKERS (JAM) with DISTRICT       §
LODGE 141
     Defendants,                                     HARRIS COUNTY, TEXAS

                         PLAINTIFF'S FIRST AMENDED PETITION

       COMES NOW, CARLOS PERLA, hereinafter called Plaintiff, complaining of and about

UNITED AIRLINES, INC. (hereinafter "United") and INTERNATIONAL ASSOCIATION OF

MACHINISTS & AEROSPACE WORKERS with DISTRICT LODGE 141 (hereinafter

"Union"), collectively called Defendants, in support of his causes of action, would respectfully

show the Court as follows:

                              1. DISCOVERY CONTROL PLAN LEVEL

       2.      Plaintiff gives notice that he intends to pursue a discovery control plan pursuant to

Rule 190.3 of the Texas Rules of Civil Procedure, in this case under Level 2. Plaintiff,

affirmatively pleas that he intends to seek monetary relief pursuant to Tex. R. Civ. P. 47(c) in an

aggregate amount less than Seventy-Two Thousand Dollars, including damages of any kind,

penalties, costs, expenses, prejudgment interest, and attorneys' fees. The damages sought are

within the jurisdictional limits of the Court.

                                II.     PARTIES AND SERVICE

       Plaintiff, CARLOS PERLA, is an individual who domiciles in Harris County, Texas.


                                                 1
    Case 4:18-cv-04626 Document 1-2 Filed in TXSD on 12/10/18 Page 3 of 10




       3.      Defendant, UNITED AIRLINES, ENC. is an airline conducting business in the State

of Texas. Service of Process may be effected upon said Defendant by serving the registered agent of

the corporation: C. T. Corporation System, 1999 Bryan St, Suite 900, Dallas, TX 75201. Service of

said Defendant as described above can be effected by certified mail return receipt.

       4.      Defendant, UNION is a workers' union conducting business in the State of Texas.

Service of Process may be effected upon said Defendant by serving the registered agent of the

corporation: C. T. Corporation System, 1999 Bryan St, Suite 900, Dallas, TX 75201. Service of said

Defendant as described above can be effected by certified mail return receipt.

                             III. JURISDICTION AND VENUE

       5.      The subject matter in controversy is within the jurisdictional limits of this court.

       6.      This court has jurisdiction over the parties as Plaintiff and Defendants are either

residents of Texas or continuously conducts business in Texas.

       7.      Venue is proper in HARRIS County, Texas under Section 15.002(a)(1) of the Texas

Civil Practice and Remedies Code because the contract which made the basis of this lawsuit was

entered into, performable, and payable in Harris County, Texas. In addition, all or a substantial

part of the events or omissions giving rise to this lawsuit occurred in Harris County, Texas.

                                          IV. FACTS

       8.      Plaintiff, CARLOS PERLA, was employed by Defendant, UNITED since

November 2000. Plaintiff was initially hired as a Ramp Service Agent (RSA), but Plaintiff

participated in a bid and secured a position of Lead Agent in 2004. Plaintiff was continuously

classified and worked as a lead from 2004 until March 8, 2013.

       9.      On or about February 27, 2013, Plaintiff and another United employee was

involved in a physical altercation on United's premises. The altercation was initiated by the other



                                                  2
    Case 4:18-cv-04626 Document 1-2 Filed in TXSD on 12/10/18 Page 4 of 10




employee and Plaintiff was protecting himself against physical harm, however, because of

United's zero tolerance policy, both Plaintiff and the other employee were suspended and then

later terminated. Plaintiff, CARLOS PERLA held the position of Lead until he was terminated on

March 8, 2013. Plaintiff appealed his termination and the matter was resolved through arbitration.

As a result of the arbitration, Plaintiff entered into an agreement with United via the Union,

wherein Plaintiff would return to work with United. The agreement delineated that Plaintiff would

be placed on 24-months probation until October 2015, and when Plaintiff completed the

probationary period, Plaintiff would be reinstated to the position he held prior to his termination

and full seniority.

        10.       In furtherance of the Arbitration Agreement, Plaintiff, CARLOS PERLA

successfully completed the probationary period, however, United failed to return him to the

position he held prior to being placed on probation and full seniority. Further, the Union, as a

fiduciary, failed to grieve the matter. Plaintiff contacted United and the Union on numerous

occasions about reinstating his position and seniority but to no avail. To date, in violation of the

expressed terms of the Arbitration Agreement, United has not reinstated Plaintiff, CARLOS

PERLA, to the Lead position he held prior to the probation or to full seniority.

                               V.       BREACH OF CONTRACT CLAIM

        11.     The occurrence made the basis of this suit referred to in paragraphs 7 through 11, is

incorporated by reference in the following:

        12.     A Plaintiffs cause of action for Breach of Contract requires a showing of 1)

existence of a valid contract; 2) performance or tendered performance by the plaintiff; 3) material

breach by the defendant; and 4) damages sustained by the plaintiff as a result of that breach.

(See Paragon Gen. Contractors, Inc. v. Larco Constr., Inc., 227 S.W.3d 876, 882 (Tex. App.--

Dallas 2007, no pet.).

                                                  3
    Case 4:18-cv-04626 Document 1-2 Filed in TXSD on 12/10/18 Page 5 of 10




        13.     Here, Plaintiff and Defendants entered into a valid, written and enforceable Arbitration

contract. Pursuant to the contract, Plaintiff would be returned to work at United and be placed on probation

for 24 months. During the 24-months probation, Plaintiff would not have his regular Lead Agent position

but rather, Plaintiff would work as a standard RSA. Upon completion of his probation, Plaintiff, CARLOS

PERLA would be reinstated to his Lead Agent position and return to full seniority.

        14.     Plaintiff, CARLOS PERLA, tendered performance in furtherance of the

Agreement. Plaintiff has fully performed all his obligations under the Agreement. Plaintiff has

met all condition precedent to be reinstated to his Lead Agent position and full seniority at the end

of his probationary period.

        15.     At the completion of the probationary period, Defendant United failed to reinstate

Plaintiff, CARLOS PERLA, to the Lead Agent position as required by the Arbitration Agreement.

Further, Defendant, United did not reestablish Plaintiff to full seniority, again, in non-compliance

with the Arbitration Agreement. Defendant United, materially breached the Agreement as

Defendant failed to reinstate Plaintiff to his Lead Agent position and full seniority.

        16.     As a representative of Plaintiff, Defendant Union had a duty to ensure that the

Arbitration Agreement was enforced equitably and accurately. Defendant Union as a fiduciary

failed to ensure that member, Plaintiff, CARLOS PERLA, was reinstated to his Lead Agent

position and that Plaintiff full seniority was restored. Defendant Union materially breached his

contract to represent Plaintiff.

        17.     Further, Plaintiff, CARLOS PERLA requested that Defendant Union represent him

through a grievance on the issue of being reinstated to his Lead Agent position and full seniority.

Initially, Defendant Union assigned a shop-steward to assist Plaintiff, CARLOS PERLA with his

grievance but after Defendant Union hired the person that attacked Plaintiff, Defendant Union

removed the shop-steward and left Plaintiff unrepresented allowing the grievance to expire.

                                                     4
    Case 4:18-cv-04626 Document 1-2 Filed in TXSD on 12/10/18 Page 6 of 10




        IS.     Defendants breached their contract with Plaintiff, CARLOS PERLA. Plaintiff,

suffered damages as a result of Defendants' breach. Plaintiff suffered losses resulting from

reduced wages, profit sharing, inter alia.    Additionally, Plaintiff also suffered consequential

damages and seeks to recover compensatory damages and specific performance.

                VI.     BREACH OF FIDUCIARY DUTY AGAINST UNION

        19.     To prevail on a claim for breach of fiduciary duty, a plaintiff must show that 1)

there is fiduciary relationship between the plaintiff and defendant; 2) the defendant breached his

fiduciary duty to the plaintiff; and 3) the defendant's breach proximately caused injury to the

plaintiff or benefit to the defendant. Jones v. Blume, 196 S.W.3d 440,447 (Tex. App.- Dallas 2006,

pet. denied).

       20.      In the current matter, Plaintiff and Defendant had a fiduciary relationship. Texas

courts have long held that Union representatives owes a fiduciary duty to the union and its

members. Plaintiff pays Defendant Union monthly dues to contemplate fair dealings, act in good

faith, and exercise integrity. Defendant Union breached its duty to Plaintiff.

       21.      Here, Defendant Union failed to act in good faith, fair dealings or exercise

integrity. As stated before, Plaintiff and another United employee was involved in an altercation.

Defendant Union was entitled to represent both Plaintiff and the other employee, which Union did.

However, the matter became tainted when, Defendant Union hired the employee who initially

attacked Plaintiff resulting in the aforementioned altercation. This created a conflict of interest,

such that, when Plaintiff requested that Defendant Union grieve his issue regarding not being

restored to his position as Lead Agent, Defendant Union failed to act, Defendant Union failed to

carry out its fiduciary duties by protecting Plaintiff's interest in the matter, Defendant Union

allowed Plaintiffs grievance to expire.



                                                 5
    Case 4:18-cv-04626 Document 1-2 Filed in TXSD on 12/10/18 Page 7 of 10




        22.     Defendant Union upon realizing the conflict and that it (Defendant) was no longer

neutral, should have referred Plaintiff's grievance to another district, instead of allowing Plaintiffs

grievance to expire. Defendant Union by failing to act and/or by acting in a manner contrary to

Plaintiffs interest, has breached its fiduciary duty to Plaintiff.

        23.     Be mindful that Defendant Union should be protecting Plaintiff's interest. Close to

the expiration of Plaintiff's probationary period, Plaintiff bid for a Lead Agent Position. Defendant

Union contacted Defendant United to enforce the Agreement against Plaintiff pointing out that the

24-months had not yet elapsed. This is analogous to an attorney contacting the district attorney to

enforce the duration of his client's sentence. It would be a breach of fiduciary duty for an attorney

to complain to the district attorney that his/her client's sentence should not end until the judgment

that the court impose has expired, thus, it is unquestionably a breach of fiduciary duty for

Defendant Union to act in such a manner. Defendant Union did not act to correct any possible

mistake but rather, Defendant Union acted with malice, disregard for its member's wellbeing, and

in retaliation. If Defendant Union was acting to ensure that all timelines are accurately followed,

Defendant Union would have ensured that Plaintiff was reinstated to the Lead Agent position on

or after the date his probation expired. Yet, three years after the probationary period Plaintiff has

not been reinstated. Defendant Action sufficiently establishes a violation of its fiduciary duty.

Plaintiff suffered loss of income and other damages because of Defendant Union's action.

                                         VII. DAMAGES

        24.    The occurrence made the basis of this suit referred to in paragraph 7, and the

resulting damages were proximately caused by Defendant's Breach of Contract, Conversion, and

other causes of action. Plaintiff brings this suit to recover for:


       A.       Loss Wages;


                                                   6
    Case 4:18-cv-04626 Document 1-2 Filed in TXSD on 12/10/18 Page 8 of 10




        B.     Actual and Consequential damages;

        C.     Compensatory damages;

        D.     Specific performance;

        E.      Plaintiff seeks attorneys' fees; and

        F.      Punitive damages.


                                    VIII. ATTORNEYS' FEE

        25.    Defendants' conduct as described in this Petition and the resulting damage and loss

to Plaintiff has necessitated Plaintiff retaining the undersigned law firm. Plaintiff is therefore,

entitled to recover from Defendants an additional sum to compensate Plaintiff for a reasonable fee

for such attorneys' services in the preparation and prosecution of this action, as well as a reasonable

fee for any and all appeals to other courts.

               IX.     NOTICE OF INTENT TO USE UNFILED DISCOVERY

       26.     Pursuant to TEX. R. C1V. PROC. 193.7, Plaintiff, CARLOS PERLA, files this

notice of intent to use in any pretrial proceeding and/or the trial of this case, any and all documents

produced by any party in response to any written discovery.

                      X.      RULE 194 REQUESTS FOR DISCLOSURE

       27.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, you are requested to

disclose, within thirty (30) days after service of this request, the information or material described

in Rule 194 as set forth in the attached request. The originals or copies of documents and other

tangible items requested must be produced for inspection and copying at the law office of

Stringfellow Taylor & Associates, PLLC., 2656 S. Loop W., Suite 550, Houston, Texas 77054

within thirty (30) days after service of this request, together with a written response. Each written

response must be preceded by the request to which it applies. No objection or assertion of work


                                                   7
    Case 4:18-cv-04626 Document 1-2 Filed in TXSD on 12/10/18 Page 9 of 10




product privilege is permitted to a request under this rule. If you fail to comply with this request,

the court may order sanctions against you in accordance with the Texas Rules of Civil Procedure.

Your response must be signed.

   A. State the correct names of the parties to the lawsuit.

   B. State the names, addresses, and telephone numbers of any potential parties.

   C. State the legal theories and, in general, the factual bases of the claims or defenses.

   D. State the amount and any method of calculating economic damages.

   E. State the names, addresses, and telephone numbers of persons having knowledge of

       relevant facts, and give a brief statement of each identified person's connection with the

       case.

   F. For any testifying expert:

               (a) State the expert's name, address, and telephone number;

               (b)State the subject matter on which the expert will testify; and

               (c) State the general substance of the expert's mental impressions and opinions and a

               brief summary of the basis for them or, if the expert is not retained by, employed by,

               or otherwise subject to your control, documents reflecting such information;

               (d)lf an expert is retained by, employed by, or otherwise subject to your control,

               produce the originals or copies of the following:

                  i.   All documents, tangible things, reports, models, or data compilations that

       have been provided to, reviewed by, or prepared by or for the expert in anticipation of the

       expert's testimony; and

                       The expert's current resume and bibliography.




                                                   8
    Case 4:18-cv-04626 Document 1-2 Filed in TXSD on 12/10/18 Page 10 of 10




   G. Produce the originals or copies of any indemnity and insuring agreements described in Rule

        192.3(0.

    H. Produce the originals or copies of any settlement agreements described in Rule 192.3(g).

    I. Produce the originals or copies of any witness statements described in Rule 192.3(h).

                                     PRAYER FOR RELIEF

         THEREFORE, PREMISES CONSIDERED, Plaintiff, CARLOS PERLA respectfully

pray that Defendant be cited to appear and answer herein, and that upon a final hearing of the

cause, judgment be entered for the Plaintiff against Defendant for damages in an amount within

the jurisdictional limits of the Court; together with pre-judgment interest (from the date of loss

through the date of judgment) at the maximum rate allowed by law; post-judgment interest at the

legal rate, costs of court; and such other and further relief to which the Plaintiff may be entitled at

law or in equity. Any other legal and equitable relief that this Court deems just and appropriate.



                                               Respectfully submitted,
                                               STRINGFELLOW TAYLOR & ASSOCS, PLLC.

                                                11.571 6/44deti 74flor
                                               Elizabeth Taylor
                                               TBN: 24093242
                                               Taurus Stringfellow
                                               TBN: 24093221
                                               2656 S. Loop W. Suite 550
                                               Houston, TX 77054
                                               Tel: (832)742-0700
                                               Fax: (832) 742-0701
                                               Email: admin(stlawtx.com

                                               ATTORNEYS FOR PLAINTIFF CARLOS PERLA




                                                  9
